MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Dec 29 2017, 10:27 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anna Onaitis Holden                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        December 29, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         49A02-1707-JT-1499
K.S. (Minor Child),
                                                         Appeal from the Marion Superior
and                                                      Court
D.S. (Father),                                           The Honorable Marilyn A.
Appellant-Respondent,                                    Moores, Judge
                                                         The Honorable Larry E. Bradley,
        v.                                               Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                49D09-1612-JT-1199
Child Services,
Appellee-Petitioner



Baker, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017         Page 1 of 22
[1]   D.S. (Father) appeals the juvenile court’s order terminating his parent-child

      relationship with his daughter, K.S. Father argues that there is insufficient

      evidence supporting the juvenile court’s conclusion that the conditions that

      resulted in K.S.’s placement outside Father’s home would not be remedied, that

      the continuation of the parent-child relationship poses a threat to K.S.’s well-

      being, or that the termination of the parent-child relationship is in K.S.’s best

      interest. Finding the evidence sufficient, we affirm.


                                                         Facts
[2]   K.S. was born on November 11, 2012, to Father and C.B. (Mother).1 Father

      and Mother were not married, and Mother was the custodial parent. Prior to

      2012, Father had a substance abuse problem; sometime during 2012, he was

      incarcerated for six months for attempted theft. After his release, he did not

      visit K.S., per Mother’s request.


[3]   On March 4, 2015, the Department of Child Services (DCS) filed a petition

      alleging that K.S. was a child in need of services (CHINS) after Mother gave

      birth to a drug-positive baby.2 DCS removed K.S. from Mother’s care and

      placed her with a relative. She was not placed with Father because he had

      recently tested positive for methamphetamine and marijuana. At the time,




      1
          Mother is not a party to this appeal.
      2
          Father and the second child are not related.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 2 of 22
      Father had little to no relationship with K.S. The trial court ordered that Father

      have supervised parenting time with K.S.


[4]   On March 25, 2015, Father admitted that K.S. was a CHINS because he

      needed to learn how to provide K.S. with a home environment free of substance

      abuse issues. The trial court found a sufficient factual basis to find K.S. to be a

      CHINS. A dispositional hearing took place the same day, during which the

      trial court ordered Father to participate in home based therapy and home based

      case management, complete a substance abuse assessment, submit to random

      drug screens, and follow all recommendations of service providers. On May 1,

      2015, K.S. was placed in foster care.


[5]   A review hearing took place on June 17, 2015. DCS reported that Father had

      completed one drug screen, which was clean, was not engaged in services, and

      was participating in parenting time. K.S.’s foster mother said that K.S.

      exhibited negative behaviors after Father’s visits. Father stated that he missed

      his substance abuse assessment because of his work schedule; that he has stable

      housing and employment and that home based case management may not be

      necessary for him; and that he was willing to engage in home based therapy.

      Father requested unsupervised parenting time so that he could work toward a

      temporary trial visit for K.S. The trial court ordered that Father could have

      unsupervised parenting time upon completion of five consecutive clean drug

      screens.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 3 of 22
[6]   In July 2015, K.S. began home based therapy with licensed mental health

      counselor Kate Rojek. K.S. exhibited symptoms of anger, acting out, erratic

      moods, oppositional behaviors, and hyperactivity. Rojek observed that K.S.

      had symptoms of adjustment disorder, meaning that she had observable,

      reactive, disproportionate symptoms to an identifiable stressor, and symptoms

      of post-traumatic stress disorder. Rojek also observed supervised visits between

      Father and K.S. During the initial visits, K.S. would become mute, anxious,

      and guarded, and would sit cross-legged on the floor with wide eyes and

      clenched fists. In contrast, when K.S. was with her foster family, she appeared

      happy and spoke frequently. In September 2015, Father and K.S. started

      supervised therapeutic visits; over time, K.S. demonstrated fewer physical

      symptoms of anxiety and began to appear more comfortable around Father.


[7]   At some point, B.B., who was Father’s live-in girlfriend and who had custody

      of five children age five and under, wanted to be included in the therapeutic

      visitation sessions, along with her children, because she and Father wanted K.S.

      to live with them. Rojek did not think that B.B.’s participation was

      therapeutically appropriate for K.S., but allowed it because the plan and goal at

      that time was reunification of the family. When B.B. and her children attended

      the visits, K.S. would become mute, withdrawn, and more anxious. When

      Rojek spoke with Father alone about K.S.’s selective mutism and symptoms of

      post-traumatic stress disorder, Father was receptive to Rojek’s explanations and

      plans for intervention that he could implement as the parent caregiver;




      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 4 of 22
      however, when B.B. joined the discussions, Father would agree with what B.B.

      wanted regarding therapeutic visitation.


[8]   Another review hearing took place on September 16, 2015. DCS reported that

      Father was engaged in services and had produced clean drug screens. Rojek

      stated that K.S. was exhibiting symptoms of post-traumatic stress disorder,

      including during visits. K.S.’s foster mother also stated that K.S. was exhibiting

      symptoms, including yelling and night terrors, and that the behaviors escalated

      following visits. Rojek recommended continued therapeutic visits. Father

      expressed concern about the delay in starting unsupervised parenting time and

      stated that he was willing to continue K.S.’s therapy once she was placed in his

      care. The trial court ordered Father to participate in K.S.’s therapy and that

      unsupervised parenting time would not begin until Rojek made a positive

      recommendation.


[9]   A permanency hearing took place on February 24, 2016. DCS reported that

      Father was not engaging in services, that Father and B.B. had been evicted from

      their home and were living in temporary housing, and that Father was

      participating in parenting time twice per week. DCS expressed continuing

      concern about K.S.’s behaviors following visits. Further, DCS reported that on

      February 4, 2016, a report was made that B.B. was abusing her own children.

      DCS recommended that B.B. also engage in services if she were to participate

      in visits with K.S. Rojek reported that K.S. had made progress; she could now

      manage her own symptoms, and Father and K.S. had developed a bond.

      However, K.S. was still acting out after visits. Rojek wanted Father to

      Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 5 of 22
       complete a substance abuse assessment. Both Rojek and K.S.’s guardian ad

       litem expressed desire for Father to obtain stable housing. Father stated that he

       was unaware of the need to complete the substance abuse assessment because

       he had provided negative screens and was no longer asked to screen. The trial

       court authorized DCS to screen Father if it was deemed necessary and removed

       the requirement that he complete a substance abuse assessment.


[10]   On June 22, 2016, DCS placed K.S. with Father and B.B. on a temporary trial

       visit.3 Rojek supported the trial visit because K.S. had made good progress and,

       with the goal of reunification with Father, the plan was to continue to address

       issues while K.S. lived with Father. Rojek had concerns about B.B.’s mental

       health and her ability to care for so many children, but she did not think there

       was an imminent safety concern regarding K.S.’s placement.


[11]   At first, K.S. appeared to be transitioning well, speaking frequently and not

       showing signs of anxiety. However, problems arose. In July 2016, the house

       became unclean, with trash and piles of clothes on the floor that made it hard to

       walk through rooms. B.B. said that she was overwhelmed caring for so many

       children because Father was working so many hours. In August 2016, the

       condition of the house worsened; there were problems with clothes, food, flies,

       and trash on the floor. The children had lice, which B.B. denied to the service

       providers. At some point, Father and B.B. presented a plan to address the




       3
           The record is unclear about Father’s housing at this point in time.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 6 of 22
       issue, saying that they were going to move, but Family Case Manager Caitlin

       Cincebox found out that they were actually being evicted. Also during K.S.’s

       visit, Father and B.B. allowed other people to stay with them without DCS

       approval. One of these people was B.B.’s uncle, for whom there was an active

       arrest warrant; another was Father’s brother, who had recently been released

       from prison and was on house arrest. On October 1, 2016, Father’s brother

       overdosed on heroin at home. On that day, Father had “tried to stay up as late

       as I could with him ’cause he was having a bad day and he does have

       problems.” Tr. Vol. II p. 11.


[12]   Father admitted to using methamphetamine on the day his brother overdosed

       so he could “escape reality.” Id. at 7. On October 4, 2016, DCS removed K.S.

       from Father’s home. Father had two visits with K.S. after her removal, the last

       one of which was on October 26, 2016. He missed a visit scheduled for

       November 4, 2016, after which K.S. became agitated and anxious. Meanwhile,

       on October 19, 2016, the trial court changed the permanency plan to adoption.


[13]   After the change in the plan, Rojek recommended that the therapeutic

       visitations between Father and K.S. continue but decrease significantly in

       frequency in part because K.S. was demonstrating reactive attachment

       symptoms, meaning that she was exhibiting socially and emotionally

       withdrawn behavior toward caregivers, and in part because of the changed




       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 7 of 22
       plan.4 Following her removal, K.S. indicated that she did not want to return to

       Father’s home. K.S.’s foster mother observed that, upon K.S.’s return to her

       foster home, K.S. had more consistent nightmares and trouble remembering

       things and was fearful about having to return to Father’s house. Rojek

       observed a “dramatic increase” in obsessive traumatic play, which is when a

       child demonstrates an obsessive need to role play traumatic experiences, that

       focused on K.S.’s experiences while in Father’s care. Id. at 140. The play

       included:


           •   K.S. instructing Rojek to “stand on the wall” and be yelled at.
           •   K.S. locking herself in her bedroom and not allowing Rojek to enter.
           •   K.S. stating that B.B.’s children would “be in trouble.”
           •   K.S. pushing Rojek when it was time to get in the car, as if to push her
               into a car seat.

       Id. at 173. Rojek identified B.B., men, and strangers as some of K.S.’s triggers.


[14]   In October 2016, Father was referred to an individual counselor, Teresa

       Troxell, to work on establishing stability in his life by creating appropriate

       boundaries and healthy relationships and to address his substance abuse.

       Troxell observed that Father made progress because in November or December

       2016, he had ended his relationship with B.B., who had caused chaos in his life.

       But Troxell also noted that, immediately following the break-up, Father had

       moved in with family members, including his mother, who had caused chaos



       4
        The record is unclear as to why Father’s visits stopped altogether after he missed the November 4, 2016,
       visit.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017        Page 8 of 22
       for him in the past. Troxell observed two visits between Father and K.S. that

       went well. Father met with Troxell for between ten and fifteen sessions before

       stopping the services in December 2016 because he thought he did not need

       therapy, missed a session, and ignored Troxell’s attempts to reach him.


[15]   On October 25, 2016, Father completed a substance abuse assessment with

       William Taylor. Taylor identified four substances as being a problem for

       Father: benzodiapines, which Father stated he thought he was addicted to;

       marijuana; methamphetamine; and prescription opiates. Taylor found the

       following diagnostic impressions for Father: severe cannabis use disorder,

       possible sedative hypnotic use disorder, possible opioid use disorder, and

       stimulant use disorder.


[16]   On December 2, 2016, DCS filed a petition for the termination of the parent-

       child relationship. On February 1, 2017, Father tested positive for

       amphetamines and methamphetamine. A hearing took place on June 1, 2017.

       Father testified that he thought K.S. was shy and did not talk, that he did not

       see that K.S. had triggers until around the time his brother overdosed, and that

       B.B. “was like a trigger for some reason, I don’t know why. But it just made

       her shut down, made [K.S.] shut down and didn’t want to talk or anything.”

       Id. at 244. Father testified that he had a job, where he had worked for about a

       year, and was renting a one-bedroom apartment with his new girlfriend. K.S.’s

       foster mother testified that K.S. has a developmental delay and attends a

       developmental preschool.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 9 of 22
[17]   On June 13, 2017, the juvenile court granted the petition, finding, in relevant

       part, as follows:


               8. [Father] participated in services and [K.S.]’s court hearings to
               the point that [K.S.] was placed in temporary in-home trial
               visitation with her father in June of 2016.


               9. Although there were concerns with the poor and dirty
               conditions of the house, and outside persons residing in the
               home, [K.S.] remained with [Father] until early October of 2016,
               at which time she was detained outside the home after [Father]
               tested positive for methamphetamine and his brother overdosed
               in the home.


               10. [Father] was referred for a substance abuse assessment which
               was conducted on October 25, 2016 with William Taylor.


               11. Mr. Taylor reported his diagnostic impression of [Father] as
               Cannabis Use Disorder (severe), Sedative Hypnotic Use Disorder
               (Possible), Opioid Use Disorder (Possible), and Stimulant Use
               Disorder (Methamphetamine).


               12. Follow-up drug treatment was recommended but no referral
               was made.


               13. [Father] does not believe he has a drug issue at present but
               did in October of 2016.


               14. Although there was an open drug screen referral, [Father]
               has taken one drug test during 2017, which was positive for
               amphetamine and methamphetamine.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 10 of 22
        15. [Father] has full-time employment and resides in a one-
        bedroom apartment with his girlfriend.


        16. Home based therapy to address [Father]’s need to
        understand and create boundaries to establish stable and healthy
        relationships was not completed. [Father] did not feel therapy
        was necessary.


        17. The home based therapist did not recommend placement of
        a child with [Father] without addressing how his boundary issues
        could negatively impact a child.


        18. [Father]’s parenting time was consistent prior to [K.S.] being
        placed with him.


        19. [Father] did not have a relationship with his daughter prior
        to the CHINS case. He developed a bond with [K.S.] but his last
        visit with [K.S.] was on October 26, 2016.


                                                ***


        26. [K.S.] has special needs and has been involved in therapy
        with Kate Rojek since July of 2015. She presents with symptoms
        of reactive attachment disorder and post-traumatic stress
        disorder.


        27. [K.S.] is developmentally delayed, has had a neurological
        evaluation and will be in need of a psychological evaluation.


        28. Therapist Rojek observed [Father] making choices not in
        [K.S.]’s best interests.




Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 11 of 22
        29. Therapist Rojek does not believe visits between [K.S.] and
        her parents would be in [K.S.]’s best interests and to return [K.S.]
        to her father would be harmful and could negatively affect [K.S.]
        long term.


        30. [K.S.] does not mention her father to the therapist.


        31. With the exception of the approximate four-month in-home
        placement with her father, [K.S.] has resided in the same foster
        home since May of 2015, almost two years.


        32. [K.S.] has been observed as being happy and adjusted, and as
        being bonded to her foster parents. She identifies her caregivers
        as her permanency plan.


                                                ***


        38. There is a reasonable probability that the conditions that
        resulted in [K.S.]’s removal and continued placement outside the
        home will not be remedied by her father who has not addressed
        his substance abuse and does not believe he has a drug problem.


                                                ***


        40. Continuation of the parent-child relationship poses a threat
        to [K.S.]’s well-being in that it would pose as a barrier to
        obtaining permanency for [her] through an adoption where all
        [her] needs will continue to be met. . . .


        41. The children’s Guardian ad Litem believes it to be in [K.S.]’s
        best interests that [she] be adopted . . . .




Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 12 of 22
               42. Termination of the parent-child relationship is in the best
               interests of [K.S.] Termination would allow [her] to be adopted
               into a stable and permanent home where [her] needs will be
               safely met.


               43. There exists a satisfactory plan for the future care and
               treatment of [K.S.], that being adoption.


       Appellant’s App. Vol. II p. 16-18. Father now appeals.


                                    Discussion and Decision
[18]   Father argues that the evidence does not establish that (1) there is a reasonable

       probability that the conditions that resulted in K.S.’s removal will not be

       remedied; (2) the continuation of the parent-child relationship poses a threat to

       K.S.’s well-being; or that (3) termination is in K.S.’s best interest.


                                      I. Standard of Review
[19]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that


       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 13 of 22
       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[20]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A) that one (1) of the following is true:


                       (i) The child has been removed from the parent for at least
                       six (6) months under a dispositional decree.


                       (ii) A court has entered a finding under IC 31-34-21-5.6
                       that reasonable efforts for family preservation or
                       reunification are not required, including a description of
                       the court’s finding, the date of the finding, and the manner
                       in which the finding was made.


                       (iii) The child has been removed from the parent and has
                       been under the supervision of a local office or probation
                       department for at least fifteen (15) months of the most
                       recent twenty-two (22) months, beginning with the date
                       the child is removed from the home as a result of the child
                       being alleged to be a child in need of services or a
                       delinquent child;


               (B) that one (1) of the following is true:


       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 14 of 22
                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


                                   II. Remedy of Conditions
[21]   As noted above, one of the ways to support a termination petition is for DCS to

       prove by clear and convincing evidence that the conditions that resulted in the

       child’s removal or the reasons for placement outside the home of the parent will

       not be remedied.


[22]   After K.S.’s removal from Mother on March 4, 2015, she was not placed with

       Father because he had tested positive for methamphetamine and marijuana.

       K.S. was first placed in Father’s home on June 22, 2016, for a temporary trial


       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 15 of 22
       home visit. During her approximately three and one-half month stay with

       Father, Father abused substances; the condition of the house deteriorated to an

       unsanitary level; and Father and B.B. allowed other people to reside in the

       house with K.S., including Father’s brother, who overdosed on heroin in the

       home.


[23]   Although Father had several negative drug screens throughout the course of the

       CHINS proceeding, following his brother’s overdose, he admitted to using

       drugs on the day of his brother’s overdose and tested positive for drugs, thus

       establishing that he used drugs while K.S. lived with him. As for the condition

       of the house, it actually worsened during K.S.’s stay. Family Case Manager

       Cincebox testified that “the home had progressively been deteriorating in its

       condition,” with visible mold growing in the living room, trash piled up in the

       kitchen, and raw sewage overflowing from a toilet. Tr. Vol. II p. 38. Father’s

       substance abuse and the condition of the house indicate that, rather than

       making progress in his ability to provide K.S. with a safe and stable home, he

       was backsliding by continuing to make inappropriate and harmful choices.


[24]   Moreover, Father’s therapist expressed concern about Father’s ability to set

       boundaries for himself that would help him provide a safe and stable living

       environment for K.S. This concern is supported by the fact that, during K.S.’s

       temporary trial visit, Father and B.B. allowed B.B.’s uncle and Father’s brother

       to live in the same house as K.S., despite the fact that two of K.S.’s triggers are

       men and strangers. There was an active arrest warrant for B.B.’s uncle, and

       Father’s brother overdosed in the home. Although the therapist noted that

       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 16 of 22
       Father made progress in establishing boundaries by ending his relationship with

       B.B., after he did so, he moved in with his mother and other family members;

       his mother had also caused problems in his life. Further, Father started another

       dating relationship almost immediately after ending his relationship with B.B.

       In short, Father’s actions show that he cannot or will not maintain a stable life

       for himself or establish a safe and stable home for K.S. Accordingly, the trial

       court did not err by finding that the conditions that resulted in K.S.’s removal

       from Father’s home would not be remedied.


                             III. Threat to K.S.’s Well-Being
[25]   Because the requirements of the governing statute are disjunctive, and because

       we have already found that DCS proved that the conditions that resulted in

       K.S.’s removal from Father’s home would not be remedied, we need not also

       address whether the parent-child relationship poses a threat to K.S.’s well-

       being. Nonetheless, we will address the issue given the seriousness of what is at

       stake in a termination case.


[26]   It is well established that a trial court need not wait until a child’s physical,

       mental, and social growth are permanently impaired before terminating the

       parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App.

       2002). Therefore, termination is appropriate “[w]hen the evidence shows that

       the emotional and physical development of a [CHINS] is threatened . . . .” Id.

       In evaluating whether the continuation of the parent-child relationship poses a

       threat to the child, a trial court “should consider a parent’s habitual pattern of


       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 17 of 22
       conduct to determine whether there is a substantial probability of future neglect

       or deprivation” while also judging a parent’s fitness to care for his child as of

       the time of the termination proceedings, taking into consideration evidence of

       changed conditions. In re A.P., 981 N.E.2d 75, 81 (Ind. Ct. App. 2012).


[27]   We agree with Father’s contention that the juvenile court’s order focused too

       much on permanency with regard to K.S.’s well-being. As Father aptly stated,

       the juvenile court’s reference to the parent-child relationship as a “barrier” to

       permanency shows “its improper focus on the hope of a ‘better’ home for K.S.,

       if only Father’s parental rights could be terminated.” Appellant’s Br. p. 20.

       And as our Supreme Court has stated, “termination should not result solely

       because there is a better home available for the children.” K.E. v. Indiana Dep’t

       of Child Servs., 39 N.E.3d 641, 649 (Ind. 2015) (quotation marks and citation

       omitted).


[28]   A better order would make more specific findings of fact and conclusions of law

       regarding whether the parent-child relationship poses a threat to K.S.’s well-

       being. But what Father’s argument regarding the order overlooks is that the

       juvenile court did not base termination solely on the fact that a safe, stable, and

       permanent home existed for K.S. through adoption. In its order, the juvenile

       court noted that Father abused drugs, that his brother overdosed in the home

       while K.S. lived there, that Father refused to admit that he had a drug problem,

       that Father did not think therapy was necessary, that Father made choices that

       were not in K.S.’s best interests, and that returning K.S. to Father could

       negatively affect K.S. in the long-term. In other words, the juvenile court found

       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 18 of 22
       that Father had an ongoing, untreated drug problem, did not prioritize K.S.’s

       needs, and did not think that he needed help to develop as a caregiver who

       would appropriately look after K.S.


[29]   As Father states, he had some success with services, visits, and establishing a

       relationship with K.S., and we commend him for the efforts that he made. But

       throughout this case, Father was only sporadically receptive to addressing

       K.S.’s needs. When Rojek spoke with Father about being a parent caregiver,

       Father was responsive when he was alone, but he was not responsive when B.B.

       was also part of the conversation. In addition, Father’s work with his therapist

       ended after he canceled and missed some sessions, proceeding to ignore the

       therapist’s efforts to get in touch with him. Father also seems unwilling to

       acknowledge K.S.’s special needs. At the termination hearing, he testified that

       he thought K.S. was merely shy and quiet, that he did not see that K.S. had

       triggers until around the time his brother overdosed, and that although he can

       recognize when K.S.’s moods or behavior changes, he cannot recognize what

       causes those changes. Father also stated that B.B. “was like a trigger for some

       reason, I don’t know why. But it just made her shut down, made [K.S.] shut

       down and didn’t want to talk or anything.” Tr. Vol. II p. 244.


[30]   K.S. is a child who needs help. Her foster mother testified that K.S. has a

       developmental delay and attends a developmental preschool. K.S. suffers from

       consistent nightmares, has trouble remembering things, and, after her removal

       from Father’s house, was scared to return. K.S. exhibited troubling play in

       therapy, role playing various situations involving punishment of children and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 19 of 22
       some physical aggression. Father has not visited K.S. since October 26, 2016,

       approximately seven months before the termination hearing. Overall, despite

       Father’s best intentions and any progress he may have made in his relationship

       with K.S., he was often either unwilling or unable to work toward developing

       as a parent caregiver who could recognize, prioritize, and appropriately care for

       K.S. The trial court did not err by finding that continuation of the parent-child

       relationship poses a threat to K.S.


                                          IV. Best Interests
[31]   Finally, Father argues that the trial court erred by finding that DCS proved by

       clear and convincing evidence that termination is in the best interests of K.S.

       He challenges the trial court’s conclusion that “Termination of the parent-child

       relationship is in the best interests of [K.S.] Termination would allow [her] to

       be adopted into a stable and permanent home where [her] needs will be safely

       met.” Appellant’s App. Vol. II p. 18. Father relies on the fact that “the right of

       parents to raise their children should not be terminated solely because there is a

       better home available for the children.” A.A. v. Ind. Dep’t of Child Servs., 51
N.E.3d 1140, 1151 (Ind. 2016) (citation omitted).


[32]   According to Father, he has demonstrated his ability to bond with K.S. and

       take positive steps toward reunification. Despite having little to no relationship

       with K.S. at the outset of this case, Father participated in visits to develop a

       bond between them. And though K.S. was mute during their initial visits

       together, over time, she opened up to Father. And Father was consistent with


       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 20 of 22
       his parenting time and participation in K.S.’s court hearings and made enough

       progress with K.S. to warrant a temporary trial visit.


[33]   Again, we acknowledge Father’s efforts, but we must also acknowledge the bad

       choices he made along the way. Prior to K.S.’s placement with Father, Father

       prioritized B.B.’s needs over his own child’s, allowing B.B. and her children to

       participate in his visits with K.S. against the advice of K.S.’s therapist. Father

       seemed unaware of B.B.’s harmful impact on K.S. or how or why B.B. would

       have such an impact on a child. Once K.S. was placed with Father, Father

       allowed their living condition to deteriorate such that mold was growing in the

       living room, trash was piled up in the kitchen, and raw sewage was overflowing

       from a toilet. And during K.S.’s stay, Father allowed his brother to live in his

       home, even though his brother was recently released from prison and on house

       arrest. After his brother overdosed in the home while K.S. was there, Father

       tried to cope with the situation by using drugs himself so that he could “escape

       reality.” Tr. Vol. II p. 7. Despite these serious shortcomings, Father did not

       think that he had a substance abuse problem to address, let alone that he needed

       to take action to address it. Further, he gave up on his individual counseling

       after only two months, apparently because he thought he did not need therapy.

       Because he discontinued these sessions, Father was unable to show whether he

       had learned how to establish stability in his life by creating appropriate

       boundaries and healthy relationships.


[34]   In short, Father did not show good judgment or prioritize his relationship with

       his own child over other relationships in his life. Given this record, we find that

       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 21 of 22
       the trial court did not err by concluding that DCS proved by clear and

       convincing evidence that termination is in the child’s best interests.


[35]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1707-JT-1499 | December 29, 2017   Page 22 of 22